            Case 1:18-cv-02015-RC Document 7 Filed 10/12/18 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STELLAR IT SOLUTIONS, INC, et al. )
                                     )
            Plaintiffs               )
                                     )  Civil Action No. 18-2015 (RC)
            v.                       )  (ECF)
                                     )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

      MOTION TO ENLARGE TIME TO FILE DEFENDANT’S OPPOSITION TO
           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the United States Citizenship and Immigration

Services (“Defendant” or “USCIS”), by and through the undersigned counsel, respectfully

requests this enlargement until October 15, 2018, to file Defendant’s Opposition to Plaintiffs’

Motion for Preliminary Injunction. In support, Defendant states the following:

       1.      Plaintiffs commenced this action purportedly under the Immigration and

Nationality Act, 8 U.S.C. § 1101 et seq. and the Administrative Procedure Act, 5 U.S.C. § 701 et

seq., seeking judicial review of USCIS’s denial of an H-1B application. See generally ECF No.

1. Simultaneously, Plaintiffs filed a motion for preliminary injunction. ECF No. 2.

Defendant’s response to Plaintiffs’ preliminary injunction is now due.

       2.      It appears from Plaintiffs’ motion for preliminary injunction that they are seeking

a stay of the effective date of the aforementioned denial. It further appears that there is some

disconnect between the parties about whether Plaintiffs appealed the denial of the H-1B

application.

                                                 1
            Case 1:18-cv-02015-RC Document 7 Filed 10/12/18 Page 2 of 4




       3.      Accordingly, Defendant respectfully requests this enlargement to confer further

with Plaintiffs’ and Agency counsel on this factual issue that could obviate the need for briefing

on the preliminary injunction issue due to the absence of an agency final action.

       4.      Pursuant to LCvR 7(m), the undersigned conferred with Plaintiffs’ counsel who

graciously consented to this request.

       WHEREFORE, Defendant respectfully requests that the Court grant the requested relief.

A proposed Order reflecting the requested relief is respectfully attached for the Court’s

consideration, but a Minute Order would be just as welcome if the Court prefers.

October 12, 2018                              Respectfully submitted,


                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Civil Chief

                                              By:       /s/
                                              KENNETH ADEBONOJO
                                              Assistant United States Attorney
                                              Judiciary Center Building
                                              555 4th Street, N.W. B Civil Division
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2562




                                                 2
           Case 1:18-cv-02015-RC Document 7 Filed 10/12/18 Page 3 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STELLAR IT SOLUTIONS, INC, et al. )
                                     )
            Plaintiffs               )
                                     )  Civil Action No. 18-2015 (RC)
            v.                       )  (ECF)
                                     )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

                                             ORDER

       After considering this motion, the record herein, and applicable law,

       it is this ____ day of ________________, 201_, hereby

       ORDERED, that the Defendant’s motion is hereby GRANTED; and it is

       FURTHER ORDERED, that Defendant shall file its Opposition to Plaintiffs’ Motion

for Preliminary Injunction no later than October 15, 2018, and Plaintiffs shall file their Reply no

later than October 19, 2018.

       SO ORDERED

                                              __________________________________________
                                                 HON. RUDOLPH CONTRERAS, U.S.D.J.




                                                 3
          Case 1:18-cv-02015-RC Document 7 Filed 10/12/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that I caused a copy of the this Defendant’s Motion to Enlarge Time to be served

upon Plaintiffs’ counsel via ECF.


                                                      /s/
                                            KENNETH ADEBONOJO
                                            Assistant United States Attorney
